           Case 3:20-cv-08603-VC Document 53 Filed 01/19/21 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


 CALIFORNIA LIFE SCIENCES                             Case No. 20-cv-08603-VC
 ASSOCIATION, et al.,
                 Plaintiffs,                          ORDER GRANTING REQUEST FOR
                                                      STAY
          v.
                                                      Re: Dkt. No. 52
 CENTER FOR MEDICARE AND
 MEDICAID SERVICES, et al.,
                 Defendants.

        The parties’ request to stay the case is granted. The case is stayed until at least April 23,

2021. No later than that date, the parties should file a joint status report explaining whether: (i)

the stay should remain in place; (ii) the stay should be lifted and the case litigated; or (iii) the

case should be dismissed.

        IT IS SO ORDERED.

Dated: January 19, 2021
                                                ______________________________________
                                                VINCE CHHABRIA
                                                United States District Judge
